Title: From James Madison to John Randolph, 25 January 1806 (Abstract)
From: Madison, James
To: Randolph, John


                    § To John Randolph. 25 January 1806, Department of State. “The Secretary of State presents his respects to Mr. Randolph, and has the honor to transmit him a copy of a report this day made to the President of the U.States, respecting interpolations, by foreign powers, of new and injurious principles, in the law of nations. This report with the communications made by the President to Congress, particularly that of the 17th. inst. will, it is hoped, afford the information, requested, for the Committee of Ways and Means, by Mr. Randolph’s letter of the 11th. ult.
                